Title: From Thomas Jefferson to Robert Smith, 2 February 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                     
                        Th: J to mr Smith.
                            Feb. 2. 06.
                        
                        I recieved last night a letter dated Pisa Nov. 17. from a friend a native of that country, in which he says
                            ‘there came to me a letter at Volterra from mr Appleton in which he informs me of a misunderstanding between your
                            Commodore & the Governor of Leghorn which caused him much uneasiness. I hastened my return to see if I could be of any
                            use. I now recieve another in which he said: ‘the Commodore wrote to mr Mozzi at Florence stating the business, but
                            hitherto the answer has not been received. I have nothing to do in the affair.’ the Senator Mozzi is the first minister of
                            state, 80. years of age, & my friend from infancy. tomorrow I will see if I can ‘be useful.’ and in a P.S. of Nov. 18.
                            from Leghorn he says ‘I have informed myself of the misunderstanding between Commodore Rogers & the Governor. I have not
                            time by this conveyance to give the details. in the mean time I am sorry to say that the brave Commodore, most meritorious
                            in his profession, is too ardent, and on this occasion has not an atom of reason on his side.’ Affectionate
                        salutations
                    